 In theMatter of GENERAL CABLE CORPORATION,EMPLOYERandINTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, A. F. OF L.,PETITIONERCase No. -R-71D5.-Decided April 9, 1947Mr. G. J.Glehan,of New York City,for the Employer.Mr. William Beedie,of Matawan, N. J., for the Petitioner.Mr. Jerome A.Reiner,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petitiondulyfiled, the National Labor Relations Boardon November 14, 1946,conducted a prehearing election among em-ployees ofthe Employer in the alleged appropriate unit, * to deter-mine whether or not they desired to be represented by the Peti-tioner for the purposes of collective bargaining.At the close of the election the parties were furnished a Tallyof Ballots.The Tally shows that of the approximately 13 eligiblevoters, 13 cast valid ballots, of which 12 were for and 1 against thePetitioner.There were no challenged ballots.Thereafter,a hearing was held at New York City,on December5,1946, before Jerome I. Macht, hearing officer. The hearingofficer's rulingsmade at the hearing arefree from prejudicial errorand are hereby affirmed.At the hearing the Employer moved todismiss the Petition.The hearing officer referred the matter tothe Board.For reasons appearing hereinafter,the motion to dis-miss is denied.Upon the entire record in the case, the National Labor RelationsBoard makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERGeneral Cable Corporation is a New Jersey corporation with aplant located at Bayonne, New Jersey, where it is engaged in themanufacture, sale, and distribution of electrical wire and cable.During the past year it purchased raw materials valued in excess of$100,000, for use in its Bayonne, New Jersey, plant,. of which 90 per-cent was obtained from points outside the State of New Jersey.73 N. L. R.B, No. 53.274 GENERAL CABLE CORPORATION275During the same period it sold finished products from this plantin excess of $100,000, 90 percent of which was shipped to pointsoutside the State of New Jersey.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employerrefuses to recognizethe Petitioneras the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce hasarisen concerning therepresentation of employees of the Employer, within themeaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit of foremen employed in the production,maintenance, and shipping departments of the Employer's Bayonne,New Jersey, plant.The Bayonne plant has a plant manager, a generalsuperintendent,5 division superintendents, and 13 foremen, employed in its produc-tion, maintenance, and shipping departments. In this proceeding weare concerned only with the 13 foremen. The Employer has 440 em-ployees at this plant, of which approximately 350 are production, main-tenance, and shipping employees represented by Local B-868, Inter-national Brotherhood of Electrical Workers, A. F. of L. This labororganization has a current contract with the Employer from whichforemen are expressly excluded.The foremen in this plant have substantially the same duties andresponsibilities.They are paid on a salary basis and have similarhours of work and identical working conditions; they attendmeetingsof foremen called by management.They are responsible to the di-visional superintendents to whom they make reports concerning theoperations of the departments over which the foremen have charge.The foremen have authority to discharge and effect changes in thestatus of employees under their supervision.Like the foremen whoare similarly employed at the Employer's plants at Rome, New York,and Perth Amboy, New Jersey, the Bayonne foremen enforce, butapparently do not formulate, company policy.'I SeeMatter of General Cable Corporation,68 N. L R. B 660, 662-663; 67 N L. R. B.538, 540. 276DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find, contrary to the Employer's contention, that the foremenare employees within the meaning of the Act and that they may con-stitute a unit appropriate for collective bargaining purposes.2Forthe reasons set forth in numerous cases,' we find no merit in the Em-ployer's contention that the foremen may not be represented by thePetitioner because of its affiliation with the labor organization repre-senting the rank-and-file employees.We find that all foremen employed in the production, maintenance,and shipping departments of the Employer's Bayonne plant, ex-eluding all other employees, constitute an appropriate unit for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe results of the election show that the Petitioner has been selectedas the exclusive bargaining representative of the employees in theappropriate unit.We shall, therefore, certify itas such.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that International Brotherhood of Elec-tricalWorkers, AFL, has been designated and selected by a majorityof the employees of the Employer in the unit found appropriate inSection IV, above, as their representative for the purposes of col-lective bargaining, and that, pursuant to Section 9 (a) of the Act,the said organization is the exclusive representative of all such em-ployees for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions ofemployment.-MR. JAMES J. REYNOLDS, JR., dissenting:The Petitioner which seeks certification for a unit of supervisoryemployees is affiliated with the certified bargaining representative ofthe rank-and-file employees whose activities the supervisors direct.Consequently, for the reasons stated in my dissenting opinion inMat-ter of JonescCLaughlin Steel Corporation,'I believe the certificationof the Petitioner is not compatible with effectuating the purposesof the Act, nor is it in harmony with pertinent Common Law andthe public interest.I would therefore dismiss the petition.2Packard Motor Car Company v. N L. R B,67 SCt 789,decided March 10, 1947;Matter of General Cable Corporation,supra.See, eg, Matter of General Cable Corporation, supra,Matter of Jones & LaughlinSteel Corporation,Vesta-Shannopin Coal Daession,66 N L R.B 386.397-4034 71 N L R B 1261.